Exhibit 10(u)

 

DPL INC.

PARTICIPATION AGREEMENT AND WAIVER

 

This PARTICIPATION AGREEMENT AND WAIVER (“Agreement”) is entered into this 27th
day of February 2006 (the “Effective Date”) among DPL Inc., an Ohio corporation
(“DPL”), The Dayton Power and Light Company, an Ohio corporation (“DP&L”), and
Gary G. Stephenson (“Executive”).

 

WHEREAS, DPL has implemented a new executive compensation program (the
“Program”), generally effective as of January 1, 2006;

 

WHEREAS, the Program provides benefits pursuant to the following plans which
have been approved by the Compensation Committee of the Board of Directors of
DPL (the “Committee”) and adopted by the Board of Directors of DPL (the
“Board”): the DPL Inc. Severance Pay and Change of Control Plan, the DPL Inc.
Supplemental Executive Defined Contribution Retirement Plan, the DPL Inc. 2006
Equity and Performance Incentive Plan (“EPIP”), and the DPL Inc. Executive
Incentive Compensation Plan (collectively, the “Plans”);

 

WHEREAS, Executive’s participation in the Plans requires execution of this
Agreement in order to be eligible to receive benefits under such Program; and

 

WHEREAS, Executive previously entered into an Employment Agreement and a Change
of Control Letter Agreement with DPL and DP&L (collectively, the “Company”),
both dated September 17, 2004 (the “Prior Agreements”);

 

NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, Executive agrees as
follows:

 

1.             Effective Date.    This Agreement is effective on the date hereof
and will continue in effect as provided herein.

 

2.             Participation in the Plans.    DPL confirms that Executive
(a) has been designated by the Committee and the Board to participate in each of
the Plans pursuant to the terms thereof, contingent on his execution of this
Agreement and, with respect to the EPIP, its approval by the shareholders of the
Company at their annual meeting on April 26, 2006, and (b) is eligible to
receive additional benefits as such are provided to other similarly situated
employees of the Company from time to time.

 

3.             Termination of Prior Agreements.    Executive, for himself and
his dependents, successors, assigns, heirs, executors and administrators (and
his and their legal representatives of every kind),  and the Company hereby
agree that, upon

 

1

--------------------------------------------------------------------------------


 

execution of this Agreement, the Prior Agreements shall terminate and have no
further force and effect.

 

4.             Remaining Rights.    Notwithstanding the terms of Section 3 of
this Agreement, Executive and the Company hereby agree that nothing in this
Agreement negates or diminishes Executive’s right under any agreement other than
the Prior Agreements, including, but not limited to, the right to receive
amounts payable under the DPL Inc. 2003 Long-Term Incentive Plan that are
payable as the amounts vest.

 

5.             Perquisite Allowance.    By executing this Agreement, Executive
shall be entitled to receive a perquisite allowance in the amount of $20,000 per
year (the “Perquisite Allowance”), for each year that (a) Executive remains
designated by the Committee as eligible to receive the Perquisite Allowance and
(b) DPL continues to make the Perquisite Allowance available to executive-level
employees of the Company. Executive has been designated by the Committee as
eligible to receive the Perquisite Allowance for 2006. The Perquisite Allowance
for 2006 shall be paid as soon as practicable after the Effective Date. The
Perquisite Allowance for years after 2006 shall be paid to Executive as soon as
practicable after the Committee designates Executive as eligible to receive the
Perquisite Allowance for that year. The Perquisite Allowance will not be deemed
“compensation,” as that term is defined under any of the Plans, nor under any
other plan, practice, program or policy of the Company or any of its affiliates,
as in effect from time to time.

 

6.             Non-Solicitation.    As a condition to his eligibility to
participate in the Program, Executive hereby agrees that during his employment
and for a period of two years following his termination of employment with the
Company, Executive will not (a) solicit for employment with himself or any firm
or entity with which he is associated, any employee of DPL, its subsidiaries or
affiliates, or otherwise disrupt, impair, damage or interfere with DPL’s, its
subsidiaries’ or affiliates’ relationships with their employees or (b) solicit
for Executive’s own behalf or on behalf of any other person(s), any retail
customer of DPL, its subsidiaries or affiliates, that has purchased products or
services from the DPL, its subsidiaries or affiliates, at any time (i) with
respect to solicitation during employment, during the Executive’s employment or
(ii) with respect to solicitation after termination of employment, in the twelve
months preceding the date on which Executive’s employment with DPL, its
subsidiaries or affiliates is terminated or that DPL, its subsidiaries or
affiliates are actively soliciting or have known plans to solicit, for the
purpose of marketing or distributing any product, pricing or service competitive
with any product, pricing or service then offered by DPL, its subsidiaries or
affiliates or which DPL, its subsidiaries or affiliates have known plans to
offer.

 

7.             No Inducement.    Executive agrees and acknowledges that no
representations, promises or inducements have been made by the Company to induce
Executive to enter into this Agreement other than as set forth herein.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

DPL INC.

 

 

 

 

 

By:

/s/ James V. Mahoney

 

 

Name: James V. Mahoney

 

 

Title: President and CEO

 

 

 

 

 

THE DAYTON POWER AND LIGHT
COMPANY

 

 

 

 

 

By:

/s/ James V. Mahoney

 

 

Name: James V. Mahoney

 

 

Title: President and CEO

 

 

 

 

 

/s/ Gary G. Stephenson

 

Gary G. Stephenson

 

3

--------------------------------------------------------------------------------